DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on May 31, 2022, claims 1-30 are now pending for examination in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In this action Claim(s) 1-7 and 13-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 20150339312) in view of Fletcher et al. (US Pub. 20140325363).
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10545964.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-30 of Patent No. 10545964 contain every element of claims 1-30 of the instant application and as such anticipates claims 1-30 of the instant application.
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10545964 to arrive at the current claims by omitting elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).


Application 16/687,158
USP 10545964
1. A method comprising: 
receiving, by a data intake and query system, a search query; 

defining, by the data intake and query system, a search process based on the search query; 
delegating, by the data intake and query system to a plurality of indexers, a first portion of the search process that defines a search scope for obtaining partial search results by the plurality of indexers; 
delegating, by the data intake and query system to an intermediary node, a second portion of the search process that defines operations for combining the partial search results obtained by the plurality of indexers to produce a combination of partial search results; 
receiving, by the data intake and query system, the combination of partial search results; and 
outputting, by the data intake and query system, final search results for the search query that are based on the combination of partial search results. 

1. A method comprising: 

receiving, by a computing device configured as a search head of a data intake and query system, a search query; 

defining, by the data intake and query system, a search process for applying the search query to an intermediate node and a plurality of indexers, wherein the intermediary node is associated with a subset of the plurality of indexers; 

delegating, by the data intake and query system, a first portion of the search process to the plurality of indexers wherein the first portion of the search process defines a search scope for obtaining partial search results of the plurality of indexers; delegating, by the data intake and query system, a second portion of the search process to the intermediary node, wherein the second portion of the search process defines operations for combining particular partial search results obtained by the intermediary node from the subset of the plurality of indexers, wherein combining of the particular partial search results produces a combination of the particular partial search results; receiving, by the search head, a combination of search results including the partial search results and the combination of the particular partial search results; and outputting, by the search head, final search results for the search query, wherein the final search results are based on the combination of search results.
29. A data intake and query system comprising: 
a processor; and 
a memory containing instructions that, when executed by the processor, cause the data intake and query system to: 
receive a search query; 
define a search process based on the search query; 
delegate a first portion of the search process to a plurality of indexers, wherein the first portion of the search process defines a search scope for obtaining partial search results by the plurality of indexers; 
delegate a second portion of the search process to an intermediary node, wherein the second portion of the search process defines operations for combining the partial search results obtained by the plurality of indexers to produce a combination of partial search results; 
receive the combination of partial search results; and 
output final search results for the search query that are based on the combination of partial search results.
29. A data intake and query system comprising: 
a processor; and 
memory containing instructions that, when executed by the processor, cause the data intake and query system to: 

receive, by the data intake and query system configured as a search head, a search query; 

define a search process for applying the search query to an intermediate node and a plurality of indexers, wherein the intermediary node is associated with a subset of the plurality of indexers; 

delegate a first portion of the search process to the plurality of indexers wherein the first portion of the search process defines a search scope for obtaining partial search results of the plurality of indexers; 
delegating, by the data intake and query system, a second portion of the search process to the intermediary node, wherein the second portion of the search process defines operations for combining particular partial search results obtained by the intermediary node from the subset of the plurality of indexers, wherein combining of the particular partial search results produces a combination of the particular partial search results; 

receive, by the search head, a combination of search results including the partial search results and the combination of the particular partial search results; and 

output, by the search head, final search results for the search query, wherein the final search results are based on the combination of search results..
30. A non-transitory machine-readable storage medium storing instructions, execution of which in a processing system causes the processing system to perform operations comprising: 
receiving a search query; 
defining a search process based on the search query; 
delegating a first portion of the search process to a plurality of indexers, wherein the first portion of the search process defines a search scope for obtaining partial search results by the plurality of indexers; 
delegating a second portion of the search process to an intermediary node, wherein the second portion of the search process defines operations for combining the partial search results obtained by the plurality of indexers to produce a combination of partial search results; 
receiving the combination of partial search results; and 
outputting final search results for the search query that are based on the combination of partial search results. 

30. A non-transitory machine-readable storage medium storing instructions, an execution of which in a processing system causes the processing system to perform operations comprising: 

receiving, by the process system configured as a search head, a search query; 

define a search process for applying the search query to an intermediate node and a plurality of indexers, wherein the intermediary node is associated with a subset of the plurality of indexers; 

delegate a first portion of the search process to the plurality of indexers wherein the first portion of the search process defines a search scope for obtaining partial search results of the plurality of indexers; 

delegating, by the data intake and query system, a second portion of the search process to the intermediary node, wherein the second portion of the search process defines operations for combining particular partial search results obtained by the intermediary node from the subset of the plurality of indexers, wherein combining of the particular partial search results produces a combination of the particular partial search results; 

receiving, by the search head, a combination of search results including the partial search results and the combination of the particular partial search results; and 

outputting, by the search head, final search results for the search query, wherein the final search results are based on the combination of search results.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 13-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 20150339312) in view of Fletcher et al. (US Pub. 20140325363).
With respect to claim 1, Lin et al. teaches a method comprising: 
receiving, by a data intake and query system, a search query (system stores the timestamped events in a data store, such as those discussed in detail below, and enables a user to run queries, or search requests, against the data store to retrieve events that meet specified criteria, such as containing certain keywords or having specific values in defined fields, See Paragraph 30); 
defining, by the data intake and query system, a search process based on the search query (System 100 includes one or more forwarders 101 that collect data obtained from a variety of different data sources 105, and one or more indexers 102 that store, process, and/or perform operations on this data, wherein each indexer operates on data contained in a specific data store 103. These forwarders and indexers can comprise separate computer systems in a data center, or may alternatively comprise separate processes executing on various computer systems in a data center.  During operation, the forwarders 101 identify which indexers 102 will receive the collected data and then forward the data to the identified indexers. Forwarders 101 can also perform operations to strip out extraneous data and detect timestamps in the data. The forwarders next determine which indexers 102 will receive each data item and then forward the data items to the determined indexers 102, See Paragraphs 36-37); 
delegating, by the data intake and query system to a plurality of indexers, a first portion of the search process that defines a search scope for obtaining partial search results by the plurality of indexers (Each indexer 102 is responsible for storing and searching a subset of the events contained in a corresponding data store 103. By distributing events among the indexers and data stores, the indexers can analyze events for a query in parallel, for example using map-reduce techniques, wherein each indexer returns partial responses for a subset of events to a search head that combines the results to produce an answer for the query. By storing events in buckets for specific time ranges, an indexer may further optimize searching by looking only in buckets for time ranges that are relevant to a query, See Paragraph 46); 
delegating, by the data intake and query system to an intermediary node, a second portion of the search process that defines operations for combining the partial search results obtained by the plurality of indexers to produce a combination of partial search results (Next, the indexers can either send the relevant events back to the search head, or use the events to calculate a partial result, and send the partial result back to the search head, Se Paragraph 49); 
receiving, by the data intake and query system, the combination of partial search results (Next, the indexers can either send the relevant events back to the search head, or use the events to calculate a partial result, and send the partial result back to the search head, Se Paragraph 49); and 
outputting, by the data intake and query system, final search results for the search query that are based on the combination of partial search results (the search head combines the partial results and/or events received from the indexers to produce a final result for the query. This final result can comprise different types of data depending upon what the query is asking for. For example, the final results can include a listing of matching events returned by the query, or some type of visualization of data from the returned events, See Paragraph 50).  Lin et al. does not disclose a second portion.
However, Fletcher et al. teaches delegating, by the data intake and query system to an intermediary node, a second portion of the search process that defines operations for combining the partial search results obtained by the plurality of indexers to produce a combination of partial search results (Paragraph 77 discloses the second portion of the pinned detail panel can display a graph for a selected metric.).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Lin et al. with Fletcher et al. to include a second portion.  This would have facilitated searching across numerous nodes.
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 2, Lin et al. teaches the method of claim 1, wherein the intermediary node is one of a plurality of intermediary nodes to which the second portion of the search process is delegated, and wherein the second portion of the search process defines operations for combining the partial search results by the plurality of intermediary nodes to produce combinations of partial search results including the combination of partial search results (the search head combines the partial results and/or events received from the indexers to produce a final result for the query. This final result can comprise different types of data depending upon what the query is asking for. For example, the final results can include a listing of matching events returned by the query, or some type of visualization of data from the returned events, See Paragraph 50).
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 3, Lin et al. teaches the method of claim 1, wherein the intermediary node is one of a plurality of intermediary nodes to which the second portion of the search process is delegated, and wherein the second portion of the search process defines operations for combining the partial search results in parallel across the plurality of intermediary nodes to produce combinations of partial search results including the combination of partial search results (During each scheduled report update, the query engine determines whether intermediate summaries have been generated covering portions of the time period covered by the report update. If so, then the report is generated based on the information contained in the summaries. Also, if additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on this additional event data. Then, the results returned by this query on the additional event data, along with the partial results obtained from the intermediate summaries, can be combined to generate the updated report, See Paragraph 71).
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 4, Lin et al. teaches the method of claim 1, wherein the intermediary node is a physical server that produces the combination of partial search results (a data server system such as the SPLUNK.RTM. ENTERPRISE system can accelerate the process of periodically generating updated reports based on query results, See Paragraph 70). 
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 5, Lin et al. teaches the method of claim 1, wherein the intermediary node is a logical node that produces the combination of partial search results (the indexers to which the query was distributed search their data stores for events that are responsive to the query. To determine which events are responsive to the query, the indexer searches for events that match the criteria specified in the query. This criteria can include matching keywords or specific values for certain fields. In a query that uses a late-binding schema, the searching operations in block 304 may involve using the late-binding scheme to extract values for specified fields from events at the time the query is processed. Next, the indexers can either send the relevant events back to the search head, or use the events to calculate a partial result, and send the partial result back to the search head, See Paragraph 49).
The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 6, Lin et al. teaches the method of claim 1, wherein the intermediary node is a physical server, wherein said delegating of the second portion of the search process comprises delegating the second portion of the search process to a plurality of physical servers including the physical server, and wherein the second portion of the search process defines operations for combining the partial search results by the plurality of physical servers to produce combinations of partial search results including the combination of partial search results (a data server system such as the SPLUNK.RTM. ENTERPRISE system can accelerate the process of periodically generating updated reports based on query results, See Paragraph 70).
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 7, Lin et al. teaches the method of claim 1, wherein the intermediary node is a logical node, wherein said delegating of the second portion of the search process comprises delegating the second portion of the search process to a plurality of logical nodes including the logical node, and wherein the second portion of the search process defines operations for combining the partial search results by the plurality of logical nodes to produce combinations of partial search results including the combination of partial search results (at block 302, the search head analyzes the search query to determine what portions can be delegated to indexers and what portions need to be executed locally by the search head. At block 303, the search head distributes the determined portions of the query to the indexers. Note that commands that operate on single events can be trivially delegated to the indexers, while commands that involve events from multiple indexers are harder to delegate, See Paragraph 48). 
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 13, Lin et al. teaches the method of claim 1, wherein said defining comprises: 
defining the first portion of the search process as a first plurality of ordered execution phases executable by the plurality of indexers to obtain the partial search results (System 100 includes one or more forwarders 101 that collect data obtained from a variety of different data sources 105, and one or more indexers 102 that store, process, and/or perform operations on this data, wherein each indexer operates on data contained in a specific data store 103. These forwarders and indexers can comprise separate computer systems in a data center, or may alternatively comprise separate processes executing on various computer systems in a data center, See Paragraph 36), and defining the second portion of the search process as a second plurality of ordered execution phases executable by a plurality of intermediary nodes including the intermediary node to produce the combination of partial search results (System 100 includes one or more forwarders 101 that collect data obtained from a variety of different data sources 105, and one or more indexers 102 that store, process, and/or perform operations on this data, wherein each indexer operates on data contained in a specific data store 103. These forwarders and indexers can comprise separate computer systems in a data center, or may alternatively comprise separate processes.

	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 14, Lin et al. teaches the method of claim 1, wherein the intermediary node is associated with a key, and wherein the intermediary node receives partial search results exclusively associated with the key from each of the plurality of indexers (The SPLUNK.RTM. APP FOR ENTERPRISE SECURITY provides various visualizations to aid in discovering security threats, such as a "key indicators view" that enables a user to view security metrics of interest, such as counts of different types of notable events. For example, FIG. 7A illustrates an exemplary key indicators view 700 that comprises a dashboard, which can display a value 701, for various security-related metrics, such as malware infections 702. It can also display a change in a metric value 703, which indicates that the number of malware infections increased by 63 during the preceding interval. Key indicators view 700 additionally displays a histogram panel 704 that displays a histogram of notable events organized by urgency values, and a histogram of notable events organized by time intervals. This key indicators view is described in further detail in pending U.S. patent application Ser. No. 13/956,338 filed Jul. 31, 2013, See Paragraph 76). 
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 15, Lin et al. teaches the method of claim 1, wherein the search process defines a plurality of keys for mapping a plurality of partial search results to a plurality of intermediary nodes such that each indexer sends partial search results to an intermediary node having a key that matches the key of the partial search results (Each indexer 102 is responsible for storing and searching a subset of the events contained in a corresponding data store 103. By distributing events among the indexers and data stores, the indexers can analyze events for a query in parallel, for example using map-reduce techniques, wherein each indexer returns partial responses for a subset of events to a search head that combines the results to produce an answer for the query. By storing events in buckets for specific time ranges, an indexer may further optimize searching by looking only in buckets for time ranges that are relevant to a query, See Paragraph 46).
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 16, Lin et al. teaches the method of claim 1, wherein the intermediary node is a first intermediary node, wherein the combination of partial search results is a second combination of partial search results, and wherein the search process defines a first combination operation for the first intermediary node to produce a first combination of partial search results and defines a second combination operation for a second intermediary node to produce the second combination of partial search results based on the first combination of partial search results (the search head combines the partial results and/or events received from the indexers to produce a final result for the query. This final result can comprise different types of data depending upon what the query is asking for. For example, the final results can include a listing of matching events returned by the query, or some type of visualization of data from the returned events. In another example, the final result can include one or more calculated values derived from the matching events, See Paragraph 50). 
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 17, Lin et al. teaches the method of claim 1, wherein the intermediary node belongs to a plurality of first-level intermediary nodes, wherein the combination of partial search results is a second combination of partial search results, and wherein the search process defines a first combination operation for the plurality of first-level intermediary nodes to produce a first combination of partial search results and defines a second combination operation for a plurality of second-level intermediary nodes to produce the second combination of partial search results based on the first combination of partial search results (the summarization tables may not cover all of the events that are relevant to a query. In this case, the system can use the summarization tables to obtain partial results for the events that are covered by summarization tables, but may also have to search through other events that are not covered by the summarization tables to produce additional results. These additional results can then be combined with the partial results to produce a final set of results for the query. This summarization table and associated techniques are described in more detail in U.S. Pat. No. 8,682,925, issued on Mar. 25, 2014, See Paragraph 69).
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 18, Lin et al. teaches the method of claim 1, wherein the intermediary node is included in a hierarchy of intermediary nodes operable to produce combinations of partial search results including the combination of partial search results (In some embodiments, a data server system such as the SPLUNK.RTM. ENTERPRISE system can accelerate the process of periodically generating updated reports based on query results. To accelerate this process, a summarization engine automatically examines the query to determine whether generation of updated reports can be accelerated by creating intermediate summaries. (This is possible if results from preceding time periods can be computed separately and combined to generate an updated report. In some cases, it is not possible to combine such incremental results, for example where a value in the report depends on relationships between events from different time periods.), See Paragraph 70).  
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 19, Lin et al. teaches the method of claim 1, further comprising: prior to outputting the final search results, combining, by the data intake and query system, the combination of partial search results to produce the final search results (the summarization tables may not cover all of the events that are relevant to a query. In this case, the system can use the summarization tables to obtain partial results for the events that are covered by summarization tables, but may also have to search through other events that are not covered by the summarization tables to produce additional results. These additional results can then be combined with the partial results to produce a final set of results for the query. This summarization table and associated techniques are described in more detail in U.S. Pat. No. 8,682,925, issued on Mar. 25, 2014, See Paragraph 69).  
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 20, Lin et al. teaches the method of claim 1, wherein the combination of partial search results are the final search results (Each indexer 102 is responsible for storing and searching a subset of the events contained in a corresponding data store 103. By distributing events among the indexers and data stores, the indexers can analyze events for a query in parallel, for example using map-reduce techniques, wherein each indexer returns partial responses for a subset of events to a search head that combines the results to produce an answer for the query. By storing events in buckets for specific time ranges, an indexer may further optimize searching by looking only in buckets for time ranges that are relevant to a query, See Paragraph 46).
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 21, Lin et al. teaches the method of claim 1, further comprising: 
prior to receiving the combination of partial search results, receiving, by the data intake and query system, a plurality of portions of the combination of partial search results (Search screen 600 also initially displays a "data summary" dialog as is illustrated in FIG. 6B that enables the user to select different sources for the event data, for example by selecting specific hosts and log files, See Paragraph 59); and 
causing, by the data intake and query system, display of the plurality of portions of the combination of partial search results (Search screen 600 also initially displays a "data summary" dialog as is illustrated in FIG. 6B that enables the user to select different sources for the event data, for example by selecting specific hosts and log files, See Paragraph 59).
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 22, Lin et al. teaches the method of claim 1, further comprising: 
prior to receiving the combination of partial search results, receiving, by the data intake and query system, a plurality of portions of combinations of partial search results being produced in real time by a plurality of intermediary nodes including the intermediary node, the plurality of portions of the combinations of partial search results including portions of the combination of partial search results(Moreover, the results generated by system 100 can be returned to a client using different techniques. For example, one technique streams results back to a client in real-time as they are identified. Another technique waits to report results to the client until a complete set of results is ready to return to the client. Yet another technique streams interim results back to the client in real-time until a complete set of results is ready, and then returns the complete set of results to the client. In another technique, certain results are stored as "search jobs," and the client may subsequently retrieve the results by referencing the search jobs, See Paragraph 51); and 
causing, by the data intake and query system, a real-time display of the plurality of portions of the combinations of partial search results (Moreover, the results generated by system 100 can be returned to a client using different techniques. For example, one technique streams results back to a client in real-time as they are identified. Another technique waits to report results to the client until a complete set of results is ready to return to the client. Yet another technique streams interim results back to the client in real-time until a complete set of results is ready, and then returns the complete set of results to the client. In another technique, certain results are stored as "search jobs," and the client may subsequently retrieve the results by referencing the search jobs, See Paragraph 51). 
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 23, Lin et al. teaches the method of claim 1, wherein said outputting comprises causing display of the final search results, and wherein the method further comprises: 
prior to receiving the combination of partial search results, receiving, periodically by the data intake and query system, a plurality of portions of the combination of partial search results (Moreover, the results generated by system 100 can be returned to a client using different techniques. For example, one technique streams results back to a client in real-time as they are identified. Another technique waits to report results to the client until a complete set of results is ready to return to the client. Yet another technique streams interim results back to the client in real-time until a complete set of results is ready, and then returns the complete set of results to the client. In another technique, certain results are stored as "search jobs," and the client may subsequently retrieve the results by referencing the search jobs, See Paragraph 51);; and 
causing, periodically by the data intake and query system, display of the plurality of portions of the combination of partial search results before displaying the final search results (Moreover, the results generated by system 100 can be returned to a client using different techniques. For example, one technique streams results back to a client in real-time as they are identified. Another technique waits to report results to the client until a complete set of results is ready to return to the client. Yet another technique streams interim results back to the client in real-time until a complete set of results is ready, and then returns the complete set of results to the client. In another technique, certain results are stored as "search jobs," and the client may subsequently retrieve the results by referencing the search jobs, See Paragraph 51).
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 24, Lin et al. teaches the method of claim 1, wherein said outputting comprises causing display of the final search results, and wherein the method further comprises: 
prior to receiving the combination of partial search results, receiving, by the data intake and query system, a portion of the combination of partial search results (the ERP process 810 may generate a search request for the external data store that corresponds with that submitted by the search head to the indexer of the local data store. The ERP process 810 may then pass the search request to the external data store 814. In some embodiments, the search request is passed to the ERP process 810 as part of the request to initiate the ERP process 810. The ERP process may then provide the search head 806 with any search results from the search query that was submitted to the external data store. Search head 806 may also receive search results from indexer of the local data store. Search head 806 may then be configured to aggregate the search results from the external data store and the search results from the local data store into aggregate search results and provide these aggregate search results to the client device that submitted the search request, See Paragraph 102); and 
causing, by the data intake and query system, display of the portion of the combination of partial search results before displaying the final search results (the ERP process 810 may generate a search request for the external data store that corresponds with that submitted by the search head to the indexer of the local data store. The ERP process 810 may then pass the search request to the external data store 814. In some embodiments, the search request is passed to the ERP process 810 as part of the request to initiate the ERP process 810. The ERP process may then provide the search head 806 with any search results from the search query that was submitted to the external data store. Search head 806 may also receive search results from indexer of the local data store. Search head 806 may then be configured to aggregate the search results from the external data store and the search results from the local data store into aggregate search results and provide these aggregate search results to the client device that submitted the search request, See Paragraph 102).
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 25, Lin et al. teaches the method of claim 1, wherein said outputting comprises causing display of the final search results, and wherein the method further comprises: 
prior to receiving the combination of partial search results, receiving, by the data intake and query system, a portion of the combination of partial search results (the ERP process 810 may generate a search request for the external data store that corresponds with that submitted by the search head to the indexer of the local data store. The ERP process 810 may then pass the search request to the external data store 814. In some embodiments, the search request is passed to the ERP process 810 as part of the request to initiate the ERP process 810. The ERP process may then provide the search head 806 with any search results from the search query that was submitted to the external data store. Search head 806 may also receive search results from indexer of the local data store. Search head 806 may then be configured to aggregate the search results from the external data store and the search results from the local data store into aggregate search results and provide these aggregate search results to the client device that submitted the search request, See Paragraph 102);
generating, by the data intake and query system, an indication of a status for the final search results based on the portion of the combination of partial search results (The SPLUNK.RTM. APP FOR VMWARE.RTM. additionally provides various visualizations to facilitate detecting and diagnosing the root cause of performance problems. For example, one such visualization is a "proactive monitoring tree" that enables a user to easily view and understand relationships among various factors that affect the performance of a hierarchically structured computing system. This proactive monitoring tree enables a user to easily navigate the hierarchy by selectively expanding nodes representing various entities (e.g., virtual centers or computing clusters) to view performance information for lower-level nodes associated with lower-level entities (e.g., virtual machines or host systems). Exemplary node-expansion operations are illustrated in FIG. 7C, wherein nodes 733 and 734 are selectively expanded. Note that nodes 731-739 can be displayed using different patterns or colors to represent different performance states, such as a critical state, a warning state, a normal state or an unknown/offline state. The ease of navigation provided by selective expansion in combination with the associated performance-state information enables a user to quickly diagnose the root cause of a performance problem, See Paragraph 82); and 
causing, by the data intake and query system, display of the indication of the status of the final search results before displaying the final search results (The SPLUNK.RTM. APP FOR VMWARE.RTM. additionally provides various visualizations to facilitate detecting and diagnosing the root cause of performance problems. For example, one such visualization is a "proactive monitoring tree" that enables a user to easily view and understand relationships among various factors that affect the performance of a hierarchically structured computing system. This proactive monitoring tree enables a user to easily navigate the hierarchy by selectively expanding nodes representing various entities (e.g., virtual centers or computing clusters) to view performance information for lower-level nodes associated with lower-level entities (e.g., virtual machines or host systems). Exemplary node-expansion operations are illustrated in FIG. 7C, wherein nodes 733 and 734 are selectively expanded. Note that nodes 731-739 can be displayed using different patterns or colors to represent different performance states, such as a critical state, a warning state, a normal state or an unknown/offline state. The ease of navigation provided by selective expansion in combination with the associated performance-state information enables a user to quickly diagnose the root cause of a performance problem, See Paragraph 82).  
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 26, Lin et al. teaches the method of claim 1, wherein the partial search results are indicative of a plurality of time-indexed events including segments of raw machine data indicative of performance or operation of one or more components of an information technology environment (These visualizations can also include an "incident review dashboard" that enables a user to view and act on "notable events." These notable events can include: (1) a single event of high importance, such as any activity from a known web attacker; or (2) multiple events that collectively warrant review, such as a large number of authentication failures on a host followed by a successful authentication. For example, FIG. 7B illustrates an exemplary incident review dashboard 710 that includes a set of incident attribute fields 711 that, for example, enables a user to specify a time range field 712 for the displayed events. It also includes a timeline 713 that graphically illustrates the number of incidents that occurred in one-hour time intervals over the selected time range. It additionally displays an events list 714 that enables a user to view a list of all of the notable events that match the criteria in the incident attributes fields 711. To facilitate identifying patterns among the notable events, each notable event can be associated with an urgency value (e.g., low, medium, high, critical), which is indicated in the incident review dashboard. The urgency value for a detected event can be determined based on the severity of the event and the priority of the system component associated with the event. The incident review dashboard is described further in "http://docs.splunk.com/Documentation/PCI/2.1.1/User/IncidentReviewdashbo- ard.", See Paragraph 77). 
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 27, Lin et al. teaches the method of claim 1, wherein the search query is input by a user and expressed in a pipelined search language (query languages, such as the Structured Query Language ("SQL") or any suitable query language, See Paragraph 53).
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 28, Lin et al. teaches the method of claim 1, wherein said outputting comprises causing display of the final search results (displays a "data summary" dialog as is illustrated in FIG. 6B that enables the user to select different sources for the event data, for example by selecting specific hosts and log files, See Paragraph 59).
	With respect to claim 29, Lin et al. teaches a data intake and query system comprising: 
a processor (processor, See Paragraph 53); and 
a memory (memory, See Paragraph 45) containing instructions that, when executed by the processor, cause the data intake and query system to: 
receive a search query (system stores the timestamped events in a data store, such as those discussed in detail below, and enables a user to run queries, or search requests, against the data store to retrieve events that meet specified criteria, such as containing certain keywords or having specific values in defined fields, See Paragraph 30); 
define a search process based on the search query (System 100 includes one or more forwarders 101 that collect data obtained from a variety of different data sources 105, and one or more indexers 102 that store, process, and/or perform operations on this data, wherein each indexer operates on data contained in a specific data store 103. These forwarders and indexers can comprise separate computer systems in a data center, or may alternatively comprise separate processes executing on various computer systems in a data center.  During operation, the forwarders 101 identify which indexers 102 will receive the collected data and then forward the data to the identified indexers. Forwarders 101 can also perform operations to strip out extraneous data and detect timestamps in the data. The forwarders next determine which indexers 102 will receive each data item and then forward the data items to the determined indexers 102, See Paragraphs 36-37); 
delegate a first portion of the search process to a plurality of indexers, wherein the first portion of the search process defines a search scope for obtaining partial search results by the plurality of indexers (Each indexer 102 is responsible for storing and searching a subset of the events contained in a corresponding data store 103. By distributing events among the indexers and data stores, the indexers can analyze events for a query in parallel, for example using map-reduce techniques, wherein each indexer returns partial responses for a subset of events to a search head that combines the results to produce an answer for the query. By storing events in buckets for specific time ranges, an indexer may further optimize searching by looking only in buckets for time ranges that are relevant to a query, See Paragraph 46); 
delegate a second portion of the search process to an intermediary node, wherein the second portion of the search process defines operations for combining the partial search results obtained by the plurality of indexers to produce a combination of partial search results (Each indexer 102 is responsible for storing and searching a subset of the events contained in a corresponding data store 103. By distributing events among the indexers and data stores, the indexers can analyze events for a query in parallel, for example using map-reduce techniques, wherein each indexer returns partial responses for a subset of events to a search head that combines the results to produce an answer for the query. By storing events in buckets for specific time ranges, an indexer may further optimize searching by looking only in buckets for time ranges that are relevant to a query, See Paragraph 46); 
receive the combination of partial search results (Next, the indexers can either send the relevant events back to the search head, or use the events to calculate a partial result, and send the partial result back to the search head, Se Paragraph 49); and 
output final search results for the search query that are based on the combination of partial search results (the search head combines the partial results and/or events received from the indexers to produce a final result for the query. This final result can comprise different types of data depending upon what the query is asking for. For example, the final results can include a listing of matching events returned by the query, or some type of visualization of data from the returned events, See Paragraph 50). 
	With respect to claim 30, Lin et al. teaches a non-transitory machine-readable storage medium storing instructions, execution of which in a processing system causes the processing system to perform operations comprising: 
receiving a search query (system stores the timestamped events in a data store, such as those discussed in detail below, and enables a user to run queries, or search requests, against the data store to retrieve events that meet specified criteria, such as containing certain keywords or having specific values in defined fields, See Paragraph 30); 
defining a search process based on the search query (System 100 includes one or more forwarders 101 that collect data obtained from a variety of different data sources 105, and one or more indexers 102 that store, process, and/or perform operations on this data, wherein each indexer operates on data contained in a specific data store 103. These forwarders and indexers can comprise separate computer systems in a data center, or may alternatively comprise separate processes executing on various computer systems in a data center.  During operation, the forwarders 101 identify which indexers 102 will receive the collected data and then forward the data to the identified indexers. Forwarders 101 can also perform operations to strip out extraneous data and detect timestamps in the data. The forwarders next determine which indexers 102 will receive each data item and then forward the data items to the determined indexers 102, See Paragraphs 36-37); 
delegating a first portion of the search process to a plurality of indexers, wherein the first portion of the search process defines a search scope for obtaining partial search results by the plurality of indexers (Each indexer 102 is responsible for storing and searching a subset of the events contained in a corresponding data store 103. By distributing events among the indexers and data stores, the indexers can analyze events for a query in parallel, for example using map-reduce techniques, wherein each indexer returns partial responses for a subset of events to a search head that combines the results to produce an answer for the query. By storing events in buckets for specific time ranges, an indexer may further optimize searching by looking only in buckets for time ranges that are relevant to a query, See Paragraph 46); 
delegating a second portion of the search process to an intermediary node, wherein the second portion of the search process defines operations for combining the partial search results obtained by the plurality of indexers to produce a combination of partial search results (Each indexer 102 is responsible for storing and searching a subset of the events contained in a corresponding data store 103. By distributing events among the indexers and data stores, the indexers can analyze events for a query in parallel, for example using map-reduce techniques, wherein each indexer returns partial responses for a subset of events to a search head that combines the results to produce an answer for the query. By storing events in buckets for specific time ranges, an indexer may further optimize searching by looking only in buckets for time ranges that are relevant to a query, See Paragraph 46); 
receiving the combination of partial search results (Next, the indexers can either send the relevant events back to the search head, or use the events to calculate a partial result, and send the partial result back to the search head, Se Paragraph 49); and 
outputting final search results for the search query that are based on the combination of partial search results (the search head combines the partial results and/or events received from the indexers to produce a final result for the query. This final result can comprise different types of data depending upon what the query is asking for. For example, the final results can include a listing of matching events returned by the query, or some type of visualization of data from the returned events, See Paragraph 50).

Claim (s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 20150339312) and Fletcher et al. (US Pub. 20140325363) in view of Theeten et al. (US Pub. No. 20150248461).
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 8, Lin et al. as modified by Fletcher et al. does not disclose directed acyclic executable phases.
	However, Theeten et al. teaches method of claim 1, wherein the search process comprises a plurality of directed acyclic executable phases to be executed by the plurality of indexers and the intermediary node. 
 (a query plan of a streaming query may be internally represented as a graph including a set of source nodes, a set of vertices, a set of edges, and a set of sink nodes. In at least some cases, query plan of a streaming query may be internally represented as a weighted directed acyclic graph (WDAG). In general, the set of source nodes includes one or more source nodes that symbolize the event stream(s) producing data tuples operated upon by the streaming query, the set of sink nodes includes one or more sink nodes that symbolize arrival of query results of the streaming query, and the set of source nodes and the set of sink nodes may be connected via the vertices and the edges of the WDAG, See Paragraph 87). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Lin et al. and as Fletcher et al. with Theeten et al. to include acyclic executable phases.  This would have facilitated searching across numerous nodes.

Claim (s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No. 20150339312) and Fletcher et al. (US Pub. 20140325363) in further view of Nadgir et al. (US Pub. No. 20160092569).
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 9, Lin et al. as modified by Fletcher et al. does not disclose defining the search processes based on a plurality of policies.
	However, Bruno et al. teaches the method of claim 1, wherein defining the search process comprises defining the search processes based on a plurality of policies (Server computer 108 can be a management server, a web server, or any other electronic device or computing system capable of receiving and sending data. In other embodiments, server computer 108 can represent a server computing system utilizing multiple computers as a server system, such as in a cloud computing environment. In another embodiment, server computer 108 can be a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any programmable electronic device capable of communicating with client computing device 104 and search node 116 via network 102. In another embodiment, server computer 108 represents a computing system utilizing clustered computers and components to act as a single pool of seamless resources. Server computer 108 includes search application programming interface 110 and policy driven contextual search extension 112.  Search application programming interface (API) 110 manages the search function by distributing a search query to participating search nodes in a distributed search cluster and returning a set of search results to user interface 106. An API is a particular set of rules and specifications that a software program can follow to access and make use of the services and resources provided by another particular software program that implements that API. An API serves as an interface between different software programs and facilitates their interaction, similar to the way a user interface facilitates interaction between humans and computers. Search API 110 is extended by using a policy driven contextual search extension component to enable contextual searches for the user. Search API 110 is depicted and described in further detail with respect to FIG. 2 and FIG. 3, See Paragraphs 15-16 and pre-defined set of policies that helps users define, refine, and quickly access contextual search algorithms. Implementation of embodiments of the invention may take a variety of forms, and exemplary implementation details are discussed subsequently with reference to the Figures, See Paragraph 10). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Lin et al. and Fletcher et al. with Nadgir et al. to include defining the search processes based on a plurality of policies.  This would have facilitated searching across numerous nodes.
	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 10, Lin et al. as modified by Fletcher et al. does not disclose defining, by the search head of the data intake and query system, a plurality execution phases based on a plurality of policies.
	However, Nadgir et al. teaches the method of claim 1, wherein defining the search process comprises: 
defining, by the search head of the data intake and query system, a plurality execution phases based on a plurality of policies, wherein the first portion of the search process is a first subset of the plurality of execution phases, and the second portion of the search process is a second subset of the plurality of execution phases (Server computer 108 can be a management server, a web server, or any other electronic device or computing system capable of receiving and sending data. In other embodiments, server computer 108 can represent a server computing system utilizing multiple computers as a server system, such as in a cloud computing environment. In another embodiment, server computer 108 can be a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any programmable electronic device capable of communicating with client computing device 104 and search node 116 via network 102. In another embodiment, server computer 108 represents a computing system utilizing clustered computers and components to act as a single pool of seamless resources. Server computer 108 includes search application programming interface 110 and policy driven contextual search extension 112.  Search application programming interface (API) 110 manages the search function by distributing a search query to participating search nodes in a distributed search cluster and returning a set of search results to user interface 106. An API is a particular set of rules and specifications that a software program can follow to access and make use of the services and resources provided by another particular software program that implements that API. An API serves as an interface between different software programs and facilitates their interaction, similar to the way a user interface facilitates interaction between humans and computers. Search API 110 is extended by using a policy driven contextual search extension component to enable contextual searches for the user. Search API 110 is depicted and described in further detail with respect to FIG. 2 and FIG. 3, See Paragraphs 15-16 and The method for contextual search of electronic records may include one or more computer processors receiving a first search request from a user. The one or more computer processors send a plurality of first search results associated with the first search request to the user. The one or more computer processors receive one or more selected policies from the user, based, at least in part, on the plurality of search results. Responsive to receiving the one or more selected policies, the one or more computer processors apply the one or more selected policies to the plurality of first search results. The one or more computer processors generate a second search request based, at least in part, on the one or more applied selected policies. The one or more computer processors send a plurality of second search results associated with the second search request to the user, See Paragraph 4). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Lin et al. and Fletcher et al. with Nadgir et al. to include defining, by the search head of the data intake and query system, a plurality execution phases based on a plurality of policies.  This would have facilitated searching across numerous nodes.

	The Lin et al. reference teaches all the limitations of claim 1.  With respect to claim 11, Lin et al. does not disclose defining the search processes based on a plurality of policies.
	However, Nadgir et al. teaches the method of claim 1, wherein defining the search process comprises: 
defining, by the search head of the data intake and query system, a plurality of ordered execution phases based on a plurality of policies, wherein the first portion of the search process is a first subset of the plurality of ordered execution phases, and the second portion of the search process is a second subset of the plurality of ordered execution phases (Server computer 108 can be a management server, a web server, or any other electronic device or computing system capable of receiving and sending data. In other embodiments, server computer 108 can represent a server computing system utilizing multiple computers as a server system, such as in a cloud computing environment. In another embodiment, server computer 108 can be a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any programmable electronic device capable of communicating with client computing device 104 and search node 116 via network 102. In another embodiment, server computer 108 represents a computing system utilizing clustered computers and components to act as a single pool of seamless resources. Server computer 108 includes search application programming interface 110 and policy driven contextual search extension 112.  Search application programming interface (API) 110 manages the search function by distributing a search query to participating search nodes in a distributed search cluster and returning a set of search results to user interface 106. An API is a particular set of rules and specifications that a software program can follow to access and make use of the services and resources provided by another particular software program that implements that API. An API serves as an interface between different software programs and facilitates their interaction, similar to the way a user interface facilitates interaction between humans and computers. Search API 110 is extended by using a policy driven contextual search extension component to enable contextual searches for the user. Search API 110 is depicted and described in further detail with respect to FIG. 2 and FIG. 3, See Paragraphs 15-16 and The method for contextual search of electronic records may include one or more computer processors receiving a first search request from a user. The one or more computer processors send a plurality of first search results associated with the first search request to the user. The one or more computer processors receive one or more selected policies from the user, based, at least in part, on the plurality of search results. Responsive to receiving the one or more selected policies, the one or more computer processors apply the one or more selected policies to the plurality of first search results. The one or more computer processors generate a second search request based, at least in part, on the one or more applied selected policies. The one or more computer processors send a plurality of second search results associated with the second search request to the user, See Paragraph 4). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Lin et al. and Fletcher et al. with Nadgir et al. to include defining, by the search head of the data intake and query system, a plurality execution phases based on a plurality of policies.  This would have facilitated searching across numerous nodes.

	The Lin et al. reference as modified by Fletcher et al. teaches all the limitations of claim 1.  With respect to claim 11, Lin et al. as modified by Fletcher et al. does not disclose defining the search processes based on a plurality of policies.
	However, Nadgir et al. teaches the method of claim 1, wherein defining the search process comprises: 
defining, by the search head of the data intake and query system, a plurality of ordered execution phases based on a plurality of policies invoked based on content of the search query, wherein the first portion of the search process is a first subset of the plurality of ordered execution phases, and the second portion of the search process is a second subset of the plurality of ordered execution phases (Server computer 108 can be a management server, a web server, or any other electronic device or computing system capable of receiving and sending data. In other embodiments, server computer 108 can represent a server computing system utilizing multiple computers as a server system, such as in a cloud computing environment. In another embodiment, server computer 108 can be a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any programmable electronic device capable of communicating with client computing device 104 and search node 116 via network 102. In another embodiment, server computer 108 represents a computing system utilizing clustered computers and components to act as a single pool of seamless resources. Server computer 108 includes search application programming interface 110 and policy driven contextual search extension 112.  Search application programming interface (API) 110 manages the search function by distributing a search query to participating search nodes in a distributed search cluster and returning a set of search results to user interface 106. An API is a particular set of rules and specifications that a software program can follow to access and make use of the services and resources provided by another particular software program that implements that API. An API serves as an interface between different software programs and facilitates their interaction, similar to the way a user interface facilitates interaction between humans and computers. Search API 110 is extended by using a policy driven contextual search extension component to enable contextual searches for the user. Search API 110 is depicted and described in further detail with respect to FIG. 2 and FIG. 3, See Paragraphs 15-16 and The method for contextual search of electronic records may include one or more computer processors receiving a first search request from a user. The one or more computer processors send a plurality of first search results associated with the first search request to the user. The one or more computer processors receive one or more selected policies from the user, based, at least in part, on the plurality of search results. Responsive to receiving the one or more selected policies, the one or more computer processors apply the one or more selected policies to the plurality of first search results. The one or more computer processors generate a second search request based, at least in part, on the one or more applied selected policies. The one or more computer processors send a plurality of second search results associated with the second search request to the user, See Paragraph 4). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Lin et al. and Fletcher et al. with Nadgir et al. to include defining, by the search head of the data intake and query system, a plurality execution phases based on a plurality of policies.  This would have facilitated searching across numerous nodes.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20180218045 is directed to MULTI-PHASED DATA EXECUTION IN A DATA PROCESSING SYSTEM: [0039] a data intake and query system such as the SPLUNK.RTM. ENTERPRISE system can provide real-time operational intelligence that enables organizations to collect, index, and search data from various distributed sources. The data intake and query system can include peer indexers that each index data obtained from various sources. An indexer may be responsible for storing and searching local data in response to search requests. Although an indexer can perform searches across its own data, in larger deployments, a search head can handles search management and coordinate searches across multiple indexers. In a distributed search environment, the search head can handle search management functions, directing search requests to a set of peer indexers and then merging the results back to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154